              Case 1:16-cv-09517-LAK-KHP Document 273 Filed 12/06/19 Page 1 of 1


AO 458 (Rev. 06/09) Appearance of Counsel



                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                 Southern District of New York



      Daniel Kleeber       Lisa Stein and Audre Ha s               )
                             Plaintiff                             )
                                v.                                 )      Case No.     16-CV-951 ?(LAK)
                      Lester Eber et al.                           )
                            Defendant                              )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties ofrecord

          I am admitted or otherwise authorized to practice in this court and I appear in this case as counsel for:
          Lester Eber; Alexbay, LLC f/k/a Lester Eber, L1.C; Eber Bros. & Co., lnc.; Eber Bros. Wine and Liquor Corp.; Eber Bros.
          Wine & Liquor Metro, Inc.; Eber-Connecticut, LLC; Wendy Eber; Eber-Rhode Island, LLC; Eber Bros. Acquisition Corp.;
        - Eilier--Metm,...L-l:C;-al'.ld-SIGGul+HiRG~RS--Of-Mair.ie,l-R- - - - - -- - - ~ ~


Date:          12/06/2019


                                                                                                Jillian K. Farrar
                                                                                          Printed name and bar number
                                                                                          Underberg & Kessler LLP
                                                                                         300 Bausch & Lomb Place
                                                                                         Rochester, New York 14604

                                                                                                    Address


                                                                          _____ jfarrar@underber kessler.com
                                                                                                 E-mail address


                                                                                                585 258-2800
                                                                                                Telephone number


                                                                                                585 258-2821
                                                                                                  FAX number
